Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 11th day of
September 2009, between Activision Blizzard, Inc. (the “Employer”), and,
together with its subsidiaries, (the “Activision Blizzard Group”), and George
Rose (“you”).

 

RECITAL

 

The Employer desires to continue to employ you, and you desire to be so employed
by the Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.                                      Term of Employment

 

(a)                                        The term of your employment under
this Agreement (the “Term”) shall commence on January 1, 2010 (the “Effective
Date”) and shall end on December 31, 2012  (the “Expiration Date”) (or such
earlier date on which your employment is terminated under Section 9).  Except as
set forth in Section 11(s), upon the Expiration Date (or such earlier date on
which your employment is terminated) all obligations and rights under this
Agreement shall immediately lapse.  Prior to the Effective Date, you shall
remain employed pursuant to the terms set forth in your Employment Agreement
with Activision Publishing, Inc., dated as of September 11, 2007, as amended
(the “Prior Agreement”).  Subject to your continued employment through the
Effective Date, upon the Effective Date this Agreement shall supersede the Prior
Agreement and the Prior Agreement shall be of no further force or effect.

 

(b)                                       You and the Employer each agree to
provide the other with at least six (6) months notice of any intent not to
continue your employment following the Expiration Date.   If your employment
continues beyond the Expiration Date, you shall be an at-will employee whose
employment may be terminated by either party to this Agreement at any time for
any reason.

 

2.                                      Compensation

 

(a)                                        Subject to the provisions of this
Agreement, in full consideration for all rights and services provided by you
under this Agreement, during the Term you shall receive only the compensation
set forth in this Section 2.

 

(b)                                       Commencing on the Effective Date, you
shall receive an annual base salary (“Base Salary”) of $540,000, which shall be
paid in accordance with the Employer’s payroll policies.  Your Base Salary shall
be reviewed periodically and may be increased by an amount determined by the
Employer, in its sole and absolute discretion.

 

(c)                                        You may be eligible to receive an
annual discretionary bonus (the “Annual Bonus”).  Your target Annual Bonus for
each calendar year will be seventy five percent (75%)

 

1

--------------------------------------------------------------------------------


 

of your Base Salary.  In all instances, the actual amount of the Annual Bonus,
if any, shall be determined by the Employer, in its sole and absolute
discretion, and may be based on, among other things, the portion of the year
falling in the Term, your overall performance and the performance of the
Employer, Activision Blizzard and the Activision Blizzard Group.  The Annual
Bonus, if any, will be paid at the same time bonuses for that year are generally
paid to other executives, but in no event earlier than the first day of the
first month, or later than the 15th day of the third month, of the year
following the year to which the Annual Bonus relates.  In all instances, you
must remain continuously employed by the Activision Blizzard Group through the
date on which an Annual Bonus, if any, is paid to be eligible to receive such
Annual Bonus.

 

(d)                                 Subject to the approval of the Compensation
Committee of the Board of Directors of Activision Blizzard (the “Compensation
Committee”), Activision Blizzard will grant to you a non-qualified stock option
to purchase 460,000 shares of Activision Blizzard’s common stock (the “Option”)
and 45,000 restricted share units which represent the conditional right to
receive shares of Activision Blizzard’s common stock (the “RSUs,” and
collectively with the Option, the “Equity Awards”).

 

(i)                                     One-third of the Option will vest on
December 30, 2010, one third of the Option will vest on December 30, 2011 and
one third of the Option will vest on December 30, 2012, subject to your
remaining employed by the Activision Blizzard Group through the applicable
vesting date.

 

(ii)                                  One-third of the RSUs will vest on
December 30, 2010, one third of the RSUs will vest on December 30, 2011 and one
third of the RSUs will vest on December 30, 2012, subject to your remaining
employed by the Activision Blizzard Group through the applicable vesting date.

 

You acknowledge that the grant of Equity Awards pursuant to this Section 2(d) is
expressly conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The Equity
Awards shall be subject to all terms of the equity incentive plan pursuant to
which they are granted (the “Incentive Plan”) and Activision Blizzard’s standard
forms of award agreement (as modified to the extent necessary to reflect the
provisions of Section 10).  In the event of a conflict between this Agreement
and the terms of the Incentive Plan or award agreements, the Incentive Plan or
the award agreements, as applicable, shall govern.

 

3.                                      Title; Location

 

You shall serve as Executive Vice President and Chief Public Policy Officer of
Activision Blizzard.  Your principal place of business initially shall be the
Employer’s headquarters in Santa Monica, California; provided, however, that you
acknowledge and agree that you may be required to travel from time to time for
business reasons.

 

4.                                      Duties

 

You shall report directly to the Chief Executive Officer (or such other
executive of the Activision Blizzard Group as may be determined from time to
time by it in its sole and absolute

 

2

--------------------------------------------------------------------------------


 

discretion) and shall have such duties commensurate with your position as may be
assigned to you from time to time by the Chief Executive Officer (or, as
applicable, such other executive designated by the Employer).  You are also
required to read, review and observe all of the Activision Blizzard Group’s
policies, procedures, rules and regulations in effect from time to time during
the Term that apply to employees of the Employer, including, without limitation,
the Code of Business Conduct and Ethics, as amended from time to time.  You
shall devote your full-time working time to the performance of your duties
hereunder, shall faithfully serve the Employer, shall in all respects conform to
and comply with the lawful directions and instructions given to you by the Chief
Executive Officer  (or such other executive of the Activision Blizzard Group as
may be determined from time to time by the Employer in its sole and absolute
discretion) and shall use your best efforts to promote and serve the interests
of the Activision Blizzard Group.  Further, you shall at all times place the
Employer’s interests above your own, not take any actions that would conflict
with the Employer’s interests and shall perform all your duties for the Employer
with the highest duty of care.  Further, you shall not, directly or indirectly,
render services of any kind to any other person or organization, whether on your
own behalf or on behalf of others, without the consent of the Chief Executive
Officer or otherwise engage in activities that would interfere with your
faithful and diligent performance of your duties hereunder; provided, however,
that you may serve on civic or charitable boards or engage in charitable
activities without remuneration if doing so is not inconsistent with, or adverse
to, your employment hereunder.

 

5.                                      Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

6.                                      Other Benefits

 

(a)                                        You shall be eligible to participate
in all health, welfare, retirement, pension, life insurance, disability,
perquisite and similar plans, programs and arrangements generally available to
executives of the Employer from time to time during the Term, subject to the
then-prevailing terms, conditions and eligibility requirements of each such
plan, program, or arrangement. In addition to the foregoing benefits, Employer
will provide you during the Term, at Employer’s expense, with a supplemental
term life insurance policy with a benefit amount of $2,000,000 through a carrier
of Employer’s choice.

 

(b)                                       You expressly agree and acknowledge
that, after the Expiration Date (or such earlier date on which your employment
is terminated), you shall not be entitled to any additional benefits, except as
specifically provided in this Agreement and the benefit plans in which you
participate during the Term, and subject in each case to the then-prevailing
terms and conditions of each such plan.

 

7.                                      Vacation and Paid Holidays

 

(a)                                        You will generally be entitled to
paid vacation days in accordance with the normal vacation policies of the
Employer in effect from time to time; provided, however, that you will be
entitled to accrue twenty (20) paid vacation days per year unless your vacation
balance exceeds the Employer’s then-current maximum.

 

3

--------------------------------------------------------------------------------


 

(b)                                       You shall be entitled to all paid
holidays allowed by the Employer to its full-time employees in the United
States.

 

8.                                      Protection of the Employer’s Interests

 

(a)                                        Duty of Loyalty.  During the Term,
you will owe a “Duty of Loyalty” to the Employer, which includes, but is not
limited to, you not competing in any manner, whether directly or indirectly, as
a principal, employee, agent, owner, or otherwise, with any entity in the
Activision Blizzard Group; provided, however, that nothing in this
Section 8(a) will limit your right to own up to five percent (5%) of any of the
debt or equity securities of any business organization that is then required to
file reports with the Securities and Exchange Commission pursuant to Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended.

 

(b)                                       Property of the Activision Blizzard
Group.  All rights worldwide with respect to any and all intellectual or other
property of any nature produced, created or suggested by you, whether on your
own time or not, alone or with others, during the term of your employment or
resulting from your services which (i) relate in any manner at the time of
conception or reduction to practice to the actual or demonstrably anticipated
business of the Activision Blizzard Group, (ii) result from or are suggested by
any task assigned to you or any work performed by you on behalf of the
Activision Blizzard Group, (iii) were created using the time or resources of the
Activision Blizzard Group, or (iv) are based on any property owned or idea
conceived by the Activision Blizzard Group, shall be deemed to be a work made
for hire and shall be the sole and exclusive property of the Activision Blizzard
Group.  You agree to execute, acknowledge and deliver to the Employer, at the
Employer’s request, such further documents, including copyright and patent
assignments, as the Employer finds appropriate to evidence the Activision
Blizzard Group’s rights in such property.  Your agreement to assign to the
Activision Blizzard Group any of your rights as set forth in this
Section 8(b) shall not apply to any invention that qualifies fully under the
provisions of California Labor Code Section 2870, where no equipment, supplies,
facility or trade secret information of the Activision Blizzard Group was used,
where the invention was developed entirely upon your own time, where the
invention does not relate to the Activision Blizzard Group’s business, and where
the invention does not result from any work performed by you for the Activision
Blizzard Group.

 

(c)                                        Covenant Not to Shop.  Other than
during the final six (6) months of the Term, you shall not negotiate for
employment with any entity or person outside of the Activision Blizzard Group. 
During the search process and thereafter you shall remain strictly subject to
your continuing obligations under this Agreement, including, without limitation,
your Duty of Loyalty, compliance with the Activision Blizzard Group’s policies
and your confidentiality obligations.

 

(d)                                       Confidentiality.  You acknowledge, and
the Employer agrees, that during your employment you will have access to and
become informed of confidential and proprietary information concerning the
Activision Blizzard Group.  During your employment and at all times following
the termination of your employment, confidential or proprietary information of
any entity in the Activision Blizzard Group shall not be used by you or
disclosed or made available by you to any person except as required in the
course of your employment with the Activision Blizzard Group.  Upon the
termination of your employment (or at any time on the Employer’s request), you
shall return to the Activision Blizzard Group all such information that exists,
whether in electronic, written, or other form (and all copies or extracts
thereof) under

 

4

--------------------------------------------------------------------------------


 

your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Employee Proprietary Information Agreement attached as Exhibit A
hereto (the “Proprietary Information Agreement”) as of the Effective Date and
you agree that all terms and conditions contained in such agreement, and all of
your obligations and commitments provided for in such agreement, shall be
deemed, and hereby are, incorporated into this Agreement as if set forth in full
herein.

 

(e)                                        Return of Property and Resignation
from Office.  You acknowledge that, upon termination of your employment for any
reason whatsoever (or at any time on the Employer’s request), you will promptly
deliver to the Activision Blizzard Group or surrender to the Activision Blizzard
Group’s representative all property of any entity in the Activision Blizzard
Group, including, without limitation, all documents and other materials (and all
copies thereof) relating to the Activision Blizzard Group’s business, all
identification and access cards, all contact lists and third party business
cards however and wherever preserved, and any equipment provided by any entity
in the Activision Blizzard Group, including, without limitation, computers,
telephones, personal digital assistants, memory cards and similar devices that
you possess or have in your custody or under your control. You will cooperate
with the Activision Blizzard Group by participating in interviews to share any
knowledge you may have regarding the Activision Blizzard Group’s intellectual or
other property with personnel designated by the Activision Blizzard Group.  You
also agree to resign from any office held by you within the Activision Blizzard
Group immediately upon termination of your employment for any reason whatsoever
(or at any time on the Employer’s request) and you irrevocably appoint any
person designated as the Activision Blizzard Group’s representative at that time
as your delegate to effect such resignation.

 

(f)                                          Covenant Not to Solicit.

 

(i)                                   During your employment, you shall not, at
any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly: (a)  offer
employment to, or solicit the employment or engagement of, or otherwise entice
away from the employment or engagement of the Activision Blizzard Group, either
for your own account or for any other person, firm or company, any person
employed or otherwise engaged by any entity in the Activision Blizzard Group,
whether or not such person would commit any breach of a contract by reason of
his or her leaving the service of the Activision Blizzard Group; or (b) solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)                                For a period of two (2) years following the
termination of your employment for any reason whatsoever, you shall not, at any
time or for any reason, either alone or jointly, with or on behalf of others,
whether as principal, partner, agent, representative, equity holder, director,
employee, consultant or otherwise, directly or indirectly solicit the employment
or

 

5

--------------------------------------------------------------------------------


 

engagement of, either for your own account or for any other person, firm or
company, any person employed or otherwise engaged by any entity in the
Activision Blizzard Group (or any person who was employed or otherwise engaged
by the Activision Blizzard Group during your final ninety (90) days of
employment), whether or not such person would commit any breach of a contract by
reason of his or her leaving the service of the Activision Blizzard Group.

 

(iii)                             During your employment and at all times
following the termination of your employment for any reason whatsoever, you
shall not, at any time or for any reason, use the confidential, trade secret
information of the Activision Blizzard Group or any other unlawful means to
directly or indirectly solicit, induce or entice any client, customer,
contractor, licensor, agent, supplier, partner or other business relationship of
any entity in the Activision Blizzard Group to terminate, discontinue,
renegotiate or otherwise cease or modify its relationship with the Activision
Blizzard Group.

 

(iv)                              You expressly acknowledge and agree that the
restrictions contained in this Section 8(f) are reasonably tailored to protect
the Activision Blizzard Group’s confidential information and trade secrets and
to ensure that you do not violate your Duty of Loyalty or any other fiduciary
duty to the Employer, and are reasonable in all circumstances in scope, duration
and all other respects. The provisions of this Section 8(f) shall survive the
expiration or earlier termination of this Agreement.

 

9.                                      Termination of Employment

 

(a)                                        By the Employer for Cause.

 

(i)                                    At any time during the Term, the Employer
may terminate your employment for “Cause,” which shall mean a good-faith
determination by the Employer that you (i) engaged in misconduct or gross
negligence in the performance of your duties or willfully and continuously
failed or refused to perform any duties reasonably requested in the course of
your employment; (ii) engaged in fraud, dishonesty, or any other conduct that
causes or has the potential to cause, harm to any entity in the Activision
Blizzard Group, including its business or reputation; (iii) violated any lawful
directives or policies of the Activision Blizzard Group or any applicable laws,
rules or regulations; (iv) materially breached this Agreement; (v) materially
breached any proprietary information or confidentiality agreement with any
entity in the Activision Blizzard Group; (vi) were convicted of, or pled guilty
or no contest to, a felony or crime involving dishonesty or moral turpitude; or
(vii) breached your fiduciary duties to the Activision Blizzard Group.

 

(ii)                                 In the case of any termination for Cause
pursuant to clause (iii) of the definition thereof, the Employer shall give you
at least thirty (30) days written notice of its intent to terminate your
employment.  The notice shall

 

6

--------------------------------------------------------------------------------


 

specify (x) the effective date of your termination and (y) the particular acts
or circumstances that constitute Cause for such termination.  You shall be given
the opportunity within fifteen (15) days after receiving the notice to explain
why Cause does not exist or to cure any basis for Cause.  Within fifteen (15)
days after any such explanation or cure, the Employer will make its final
determination regarding whether Cause exists and deliver such determination to
you in writing.  If the final decision is that Cause exists and no cure has
occurred, your employment with the Employer shall be terminated for Cause as of
the date of termination specified in the original notice.  If the final decision
is that Cause does not exist or a cure has occurred, your employment with the
Employer shall not be terminated for Cause at that time.

 

(iii)                             If your employment terminates for any reason
other than a termination by the Employer for Cause, at a time when the Employer
had Cause to terminate you (or would have had Cause if it then knew all relevant
facts) under clauses (i), (ii), (v), (vi) or (vii) of the definition of Cause,
your termination shall be treated as a termination by the Employer for Cause.

 

(b)                                       By the Employer Without Cause.  The
Employer may terminate your employment without Cause at any time during the Term
and such termination shall not be deemed a breach by the Employer of any term of
this Agreement or any other duty or obligation, expressed or implied, which the
Employer may owe to you pursuant to any principle or provision of law.

 

(c)                                        By You If Your Principal Place of
Business Is Relocated Without Your Consent.  At any time during the Term, you
may terminate your employment if, without your written agreement or other
voluntary action on your part, the Employer reassigns your principal place of
business to a location that is more than fifty (50) miles from your principal
place of business as of the Effective Date and that materially and adversely
affects your commute; provided, however, that you must (i) provide the Employer
with written notice of your intent to terminate your employment under this
Section 9(c) and a description of the event you believe gives you the right to
do so within thirty (30) days after the initial existence of the event and
(ii) the Employer shall have ninety (90) days after you provide the notice
described above to cure any such default (the “Cure Period”).  You will have
five (5) days following the end of the Cure Period to terminate your employment,
after which your ability to terminate your employment under this
Section 9(c) will no longer exist.

 

(d)                                       Death.  In the event of your death
during the Term, your employment shall terminate immediately as of the date of
your death.

 

(e)                                        Disability.  In the event that you
are or become “disabled,” the Employer shall, to the extent permitted by
applicable law, have the right to terminate your employment.  For purposes of
this Agreement, “disabled” shall mean that either (i) you have a physical or
mental impairment that renders you unable to perform the duties required of you
under this Agreement, even with the Employer providing you a reasonable
accommodation, as determined by a physician selected by the Employer in its sole
discretion or (ii) you are receiving benefits under any long-term disability
plan of the Employer then in effect.  You shall cooperate and make yourself
available for any medical examination requested by the Employer with respect to
any

 

7

--------------------------------------------------------------------------------


 

determination of whether you are disabled within ten (10) days of such a
request.  Without limiting the generality of the foregoing, to the extent
provided by the Employer’s policies and practices then in effect, you shall not
receive any Base Salary during any period in which you are disabled; provided,
however, that nothing in this Section 9(e) shall impact any right you may have
to any payments under the Employer’s short-term and long-term disability plans,
if any.

 

10.                               Termination of Obligations and Severance
Payments

 

(a)                                  General.  Upon the termination of your
employment pursuant to Section 9, your rights and the Employer’s obligations to
you under this Agreement shall immediately terminate except as provided in this
Section 10 and Section 11(s), and you (or your heirs or estate, as applicable)
shall be entitled to receive any amounts or benefits set forth below (subject in
all cases to Sections 10(f), 11(q) and 11(r)).  The payments and benefits
provided pursuant to this Section 10 are (x) in lieu of any severance or income
continuation protection under any plan of the Activision Blizzard Group that may
now or hereafter exist and (y) deemed to satisfy and be in full and final
settlement of all obligations of the Activision Blizzard Group to you under this
Agreement.  You shall have no further right to receive any other compensation
benefits following your termination of employment for any reason except as set
forth in this Section 10.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.

 

“Bonus Severance” shall mean payment of:

 

(i)                                     an amount equal to the Annual Bonus that
the Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for any year that ended prior to the Termination
Date had you remained employed through the date such bonus would have been
otherwise been paid; and

 

(ii)                                  an amount equal to the Annual Bonus that
the Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for the year in which your Termination Date occurs
had you had remained employed through the date such bonus would have been paid,
multiplied by a fraction, the numerator of which is the number corresponding to
the calendar month in which the Termination Date occurs and the denominator of
which is 12, where, for purposes of calculating the amount of such bonus, any
goals will be measured by actual performance.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)                                 Death.  In the event your employment is
terminated under Section 9(d):

 

8

--------------------------------------------------------------------------------


 

(i)                                   Basic Severance.  Your heirs or estate, as
the case may be, shall receive payment of the Basic Severance in a lump sum
within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan;

 

(ii)                                Lump Sum Payment of Two Times Base Salary. 
Your heirs or estate, as the case may be, shall receive payment of an amount
equal to two (2) times the Base Salary (at the rate in effect as of the
Termination Date) in a lump sum within thirty (30) days following the
Termination Date; provided, however, that this amount shall be reduced by any
payments to which you become entitled upon death under any Employer-sponsored
plan other than the $2,000,000 life insurance policy;

 

(iii)                             Bonus Severance.  Your heirs or estate, as the
case may be, shall receive payment of the Bonus Severance in a lump sum no later
than the 15th day of the third month of the year following the year to which the
underlying amount relates; and

 

(iv)                            Impact on Equity Awards.  All outstanding Equity
Awards shall cease to vest.  All vested RSUs shall be paid in accordance with
their terms.  Any vested portion of the Option shall remain exercisable until
the earlier of (i) one (1) year after the Termination Date or (ii) the original
expiration date of the Option.  Any Equity Awards that are not vested as of your
Termination Date will be cancelled immediately.

 

(c)                                Termination by the Employer Without Cause, by
You if Your Principal Place of Business Is Relocated Without Your Consent or by
the Employer if You Become Disabled.  In the event the Employer terminates your
employment under Section 9(b), you terminate your employment under
Section 9(c) or the Employer terminates your employment under Section 9(e):

 

(i)                                   Basic Severance.  You or your legal
representative, as the case may be, shall receive payment of the Basic Severance
in a lump sum within thirty (30) days following the Termination Date unless a
different payment date is prescribed by an applicable compensation, incentive or
benefit plan, in which case payment shall be made in accordance with such plan;

 

(ii)                                Salary Continuation.  You or your legal
representative, as the case may be, shall receive the payment of an amount equal
to the Base Salary (at the rate in effect on the Termination Date) that you
would have received had you remained employed through the Expiration Date, which
amount shall be paid in equal installments commencing on the first payroll date
following the 60th day following the Termination Date in accordance with the
Employer’s payroll practices in effect on the Termination Date, provided that
the first such payment shall include any installments relating to the 60 day
period following the Termination Date; provided, however, that, to the extent
doing so will not result in the imposition of additional taxes under
Section 409A (“Section 409A”) of the Internal Revenue Code

 

9

--------------------------------------------------------------------------------


 

of 1986, as amended and the rules and regulations promulgated thereunder (the
“Code”), this amount shall be reduced by any payments which you have received or
to which you become entitled under any Employer-sponsored long-term disability
plan;

 

(iii)                             Bonus Severance.  You or your legal
representative, as the case may be, shall receive payment of the Bonus Severance
in a lump sum no later than the 15th day of the third month of the year
following the year to which the underlying amount relates;

 

(iv)                            Impact on Equity Awards.  All outstanding Equity
Awards shall cease to vest.  All vested RSUs shall be paid in accordance with
their terms.  Any vested portion of the Option shall remain exercisable until
the earlier of (x) thirty (30) days after the Termination Date and (y) the
original expiration date of the Option.  Any Equity Awards that are not vested
as of your Termination Date will be cancelled immediately; and

 

(v)                               Severance Conditioned Upon Release.  Payments
and benefits described in Sections 10(c)(ii) and 10(c)(iii) are conditioned upon
your execution of a waiver and release in a form prepared by the Employer and
that release becoming effective and irrevocable in its entirety within 60 days
of the Termination Date.  Unless otherwise provided by the Employer, if the
release referenced above does not become effective and irrevocable on or prior
to the 60th day following the Termination Date, you shall not be entitled to any
payments under this Section 10(c) other than the Basic Severance.

 

(d)                                 Termination by the Employer For Cause.  In
the event your employment is terminated by the Employer under Section 9(a),
then:

 

(i)                                   Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan; and

 

(ii)                                Impact on Equity Awards.  All outstanding
Equity Awards shall cease to vest and, whether or not vested, shall no longer be
exercisable and shall be cancelled immediately.

 

(e)                                  Termination on the Expiration Date.   In
the event your employment terminates on the Expiration Date, then:

 

(i)                                   Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan; and

 

10

--------------------------------------------------------------------------------


 

(ii)                                Impact on Equity Awards.  All outstanding
Equity Awards shall cease to vest.  All vested RSUs shall be paid in accordance
with their terms.  Any vested portion of the Option shall remain exercisable
until the earlier of (x) thirty (30) days after the Termination Date and (y) the
original expiration date of the Option.  Any Equity Awards that are not vested
as of the Expiration Date will be cancelled immediately.

 

(f)                                          Breach of Post-termination
Obligations or Subsequent Employment.

 

(i)                                   Breach of Post-termination Obligations. In
the event that you breach any of your obligations under Section 8, the
Employer’s obligation, if any, to make payments and provide benefits under
Section 10 (other than payment of the Basic Severance) shall immediately and
permanently cease and you shall not be entitled to any such payments or
benefits.

 

(ii)                                Subsequent Employment. Notwithstanding
anything to the contrary contained herein, you shall receive the payments and
benefits under Section 10 (other than payment of the Basic Severance) only for
the time period that you do not obtain subsequent employment and/or provide
services of any kind for compensation, whether as principal, owner, partner,
agent, shareholder, director, employee, consultant, advisor or otherwise, to any
person, company, venture or other person or business entity.  If, at any time,
you obtain subsequent employment or provide services as set forth in the prior
sentence, you must promptly notify the Company and payments and benefits under
Section 10 (other than payment of the Basic Severance) shall cease as of the
date you commenced such employment or provision of services.

 

11.                               General Provisions

 

(a)                                        Entire Agreement.  This Agreement
and, the Proprietary Information Agreement and the New Employee Letter and
Certification (as defined in Section 11(d)) supersede all prior or
contemporaneous agreements and statements, whether written or oral, concerning
the terms of your employment with the Activision Blizzard Group, and no
amendment or modification of these agreements shall be binding unless it is set
forth in a writing signed by both the Employer and you.  To the extent that this
Agreement conflicts with any of the Employer’s policies, procedures, rules or
regulations, this Agreement shall supersede the other policies, procedures,
rules or regulations.

 

(b)                                       Use of Employee’s Name and Likeness. 
You hereby irrevocably grant the Activision Blizzard Group the right, but not
the obligation, to use your name or likeness in any product made by the
Activision Blizzard Group or for any publicity or advertising purpose in any
medium now known or hereafter existing.

 

(c)                                        Assignment.  This Agreement and the
rights and obligations hereunder shall not be assignable or transferable by you
without the prior written consent of the Employer.  The Employer may assign this
Agreement or all or any part of its rights and obligations under this Agreement
at any time and following such assignment all references to the Employer shall
be deemed to refer to such assignee and the Employer shall thereafter have no
obligation under this Agreement.

 

11

--------------------------------------------------------------------------------


 

(d)                                       No Conflict with Prior Agreements. 
You represent to the Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual or legal commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party.  If you have acquired any confidential or proprietary information
in the course of your prior employment or otherwise in connection with your
provision of services to any entity outside the Activision Blizzard Group,
during the Term you will fully comply with any duties to such entity
then-applicable to you not to disclose or otherwise use such information.

 

(e)                                        Successors.  This Agreement shall be
binding on and inure to the benefit of the Employer and its successors and
assigns, including successors by merger and operation of law.  This Agreement
shall also be binding on and inure to the benefit of you and your heirs,
executors, administrators and legal representatives.

 

(f)                                          Waiver.  No waiver by you or the
Employer at any time of any breach by the other party of, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

(g)                                       Expiration.  This Agreement does not
constitute a commitment of the Employer with regard to your employment, express
or implied, other than to the extent expressly provided for herein.  Upon the
Expiration Date, or, if earlier, the termination of this Agreement pursuant to
Section 9, neither the Employer nor you shall have any obligation to the other
with respect to your continued employment.

 

(h)                                       Taxation.  The Employer may withhold
from any payments made under the Agreement all federal, state, city or other
applicable taxes or amounts as shall be required or permitted pursuant to any
law, governmental regulation or ruling or agreement with you.

 

(i)                                           Immigration.  In accordance with
the Immigration Reform and Control Act of 1986, employment under this Agreement
is conditioned upon satisfactory proof of your identity and legal ability to
work in the United States.

 

(j)                                           Choice of Law.  Except to the
extent governed by federal law, this Agreement shall be governed by and
construed in accordance with the laws of the State of California or whatever
other state in which you were last employed by the Employer, without regard to
conflict of law principles.

 

(k)                                        Arbitration.

 

(i)                                   Except as otherwise provided in this
Agreement, any dispute or controversy between the Employer and you will be
settled by final and binding arbitration by a single arbitrator to be held in
the city in which you were last employed by the Employer, unless the Employer
and you agree otherwise, in accordance with the JAMS rules for resolution of
employment disputes then in effect, except as provided in this Section 11(k). 
The arbitrator the parties select will have the authority to grant any

 

12

--------------------------------------------------------------------------------


 

party all remedies otherwise available by law, but will not have the power to
grant any remedy that would not be available in a state or federal court in the
jurisdiction in which the arbitration is being held.  Either party may seek
court intervention in a dispute for interim equitable relief in a court of
competent subject matter jurisdiction located within the city in which you were
last employed by the Employer, but the resort to interim equitable relief will
be pending and in aid of arbitration only, and in such cases the trial on the
merits of the action will occur in front of, and will be decided by, the
arbitrator, who will have the same ability to order legal or equitable remedies
as could a court of general jurisdiction.  The arbitrator will have the
authority to hear and rule on dispositive motions (such as motions for summary
adjudication or summary judgment) and has the exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this agreement to arbitrate claims, including but not limited to
any claim that all or any part of this agreement is void or voidable.    This
agreement to arbitrate applies to all claims that the Employer may have against
you or that you may have against the Employer or the Employer’s current and
former officers, directors, employees, representatives and agents, and/or all
entities affiliated with the Employer, as well as the current and former
officers, directors, employees, representatives and agents of those affiliates.
This arbitration obligation shall not prohibit the Employer or you from filing a
claim with an administrative agency, nor does it apply to claims for workers’
compensation or unemployment benefits, claims for benefits under an employee
welfare or pension plan that specifies a different dispute resolution procedure,
or claims which, by law, cannot be compelled to binding arbitration via private
agreement.

 

(ii)                                  Notwithstanding anything to the contrary
in the rules of JAMS, the arbitration shall provide (a) for written discovery
and depositions as provided under the Federal Rules of Civil Procedure and
(b) for a written decision by the arbitrator that includes the essential
findings and conclusions upon which the decision is based which must be issued
no later than thirty (30) days after a dispositive motion is heard or an
arbitration hearing has completed.  The Employer will pay the fees and
administrative costs charged by the arbitrator and JAMS; provided, however, that
if you initiate the arbitration, you must initiate it by paying to JAMS an
amount equal to the filing fee for the state court of general jurisdiction in
the state in which you were last employed by the Employer.

 

(iii)                             Either party will have the same amount of time
to file any claim against any other party as it would have if the claim had been
filed in state or federal court in the city in which you were last employed by
the Employer.  In conducting the arbitration, the arbitrator shall follow the
Federal Rules of Evidence (including but not limited to all applicable
privileges).

 

(iv)                              The arbitrator must be experienced in
employment law.  He or she will be selected by the mutual agreement of the
parties.  If the parties cannot agree on an arbitrator, the parties will
alternately strike names from a list

 

13

--------------------------------------------------------------------------------


 

provided by JAMS until only one name remains.  If a JAMS arbitrator is not
available to conduct an arbitration in the city in which you last worked for the
Employer, then another similar arbitration service provider will be selected by
the mutual agreement of the parties (and all references to JAMS in this
Section 11(k) will be deemed to be references to that arbitration service
provider).

 

(v)                                 The decision of the arbitrator will be
final, conclusive and binding on the parties to the arbitration.  The prevailing
party in the arbitration, as determined by the arbitrator, shall be entitled to
recover his/her or its reasonable attorneys’ fees, experts’ fees and costs,
including the costs or fees charged by the arbitrator and JAMS, in addition to
such other relief as may be granted, under the standards provided by law for
awarding such fees and costs applicable to the claims asserted.  Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

(vi)                              You understand that your and the Employer’s
agreement to arbitrate all disputes means that both you and the Employer are
waiving your right to file a court action, except for requests for injunctive
relief pending arbitration.  You also understand that both you and the Employer
are giving up any right to a jury trial.

 

(l)                                     Severability.  It is expressly agreed by
the parties that each of the provisions included in Section 8(f) is separate,
distinct, and severable from the other and remaining provisions of Section 8(f),
and that the invalidity or unenforceability of any Section 8(f) provision shall
not affect the validity or enforceability of any other provision or provisions
of this Agreement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under, or would require the commission of any act
contrary to, existing or future laws effective during the Term, such provisions
shall be fully severable, the Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a legal and enforceable provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible.

 

(m)                               Services Unique.  You recognize that the
services being performed by you under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character giving them a peculiar value,
the loss of which cannot be reasonably or adequately compensated for in damages
in the event of a breach of this Agreement by you.

 

(n)                                 Injunctive Relief.  In the event of a breach
of or threatened breach of the provisions of this Agreement regarding the
exclusivity of your services and the provisions of Section 8, you agree that any
remedy at law would be inadequate.  Accordingly, you agree that the Employer is
entitled to obtain injunctive relief for such breaches or threatened breaches in
any court of competent jurisdiction.  The injunctive relief provided for in
Section 11(k)(i) and this Section 11(n) is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the

 

14

--------------------------------------------------------------------------------


 

requirement of posting a bond in connection with a court or arbitrator’s
issuance of an injunction.

 

(o)                                       Remedies Cumulative.  The remedies in
this Agreement are not exclusive, and the parties shall have the right to pursue
any other legal or equitable remedies to enforce the terms of this Agreement.

 

(p)                                       Headings.  The headings set forth
herein are included solely for the purpose of identification and shall not be
used for the purpose of construing the meaning of the provisions of this
Agreement.

 

(q)                                       Section 409A.  To the extent
applicable, it is intended that the Agreement comply with the provisions of
Section 409A.  The Agreement will be administered and interpreted in a manner
consistent with this intent, and any provision that would cause the Agreement to
fail to satisfy Section 409A will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Section 409A).  Notwithstanding anything contained herein to the contrary, to
the extent any payment under this Agreement is subject to Section 409A, you
shall not be considered to have terminated employment with the Employer for
purposes of the Agreement and no payments shall be due to you under the
Agreement which are payable upon your termination of employment unless you would
be considered to have incurred a “separation from service” from the Employer
within the meaning of Section 409A.  To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Agreement during the six-month period immediately following your termination
of employment shall instead be paid on the first business day after the date
that is six months following your termination of employment (or upon your death,
if earlier).  In addition, for purposes of the Agreement, each amount to be paid
or benefit to be provided to you pursuant to the Employment Agreement shall be
construed as a separate identified payment for purposes of Section 409A.  With
respect to expenses eligible for reimbursement under the terms of the Agreement,
(i) the amount of such expenses eligible for reimbursement in any taxable year
shall not affect the expenses eligible for reimbursement in another taxable year
and (ii) any reimbursements of such expenses shall be made no later than the end
of the calendar year following the calendar year in which the related expenses
were incurred, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A; provided, however that with respect to any
reimbursements for any taxes to which you become entitled under the terms of the
Agreement, the payment of such reimbursements shall be made by the Employer no
later than the end of the calendar year following the calendar year in which you
remit the related taxes.

 

(r)                                          Section 280G and Section 162(m). 
Notwithstanding anything herein to the contrary, in the event that you receive
any payments or distributions, whether payable, distributed or distributable
pursuant to the terms of this Agreement or otherwise, that constitute “parachute
payments” within the meaning of Section 280G of the Code, and the net after-tax
amount of the parachute payment is less than the net after-tax amount if the
aggregate payment to be made to you were three times your “base amount” (as
defined in Section 280G(b)(3) of the Code), less $1.00, then the aggregate of
the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times your base amount, less $1.00.  To the extent the
aggregate of the amounts constituting the parachute payments are required to be
so reduced,

 

15

--------------------------------------------------------------------------------


 

the amounts provided under Section 10 of this Agreement shall be reduced (if
necessary, to zero) with amounts that are payable first reduced first; provided,
however, that, in all events the payments provided under Section 10 of this
Agreement which are not subject to Section 409A shall be reduced first. 
Similarly, you agree that no payments or distributions, whether payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise, shall be made to you if the Employer reasonably anticipates that
Section 162(m) of the Code would prevent the Employer from receiving a deduction
for such payment.  If, however, any payment is not made pursuant to the previous
sentence, the Employer shall make such payment as soon as practicable in the
first calendar year that it reasonably determines that it can do so and still
receive a deduction for such payment.  The determinations to be made with
respect to this Section 12(r) shall be made by a certified public accounting
firm designated by the Employer.

 

(s)                                        Survivability.  The provisions of
Sections 8, 10(f), 11(b), 11(c), 11(e), 11(f), 11(h), 11(i), 11(k), 11(l),
11(m), 11(n), 11(o), 11(q), 11(r), this 11(s) and Section 12 (as well as the
Proprietary Information Agreement and the New Employee Letter and Certification)
shall survive the termination or expiration of this Agreement

 

(t)                                          Counterparts.  This Agreement may
be executed in counterparts, each of which shall be deemed an original and both
of which together shall constitute one and the same instrument.

 

(u)                                       Legal Counsel.  You acknowledge that
you have been given the opportunity to consult with legal counsel or any other
advisor of your own choosing regarding this Agreement.  You understand and agree
that any attorney retained by the Employer, the Activision Blizzard Group or any
member of management who has discussed any term or condition of this Agreement
with you or your advisor is only acting on behalf of the Employer and not on
your behalf.

 

(v)                                       Right to Negotiate.  You hereby
acknowledge that you have been given the opportunity to participate in the
negotiation of the terms of this Agreement.  You acknowledge and confirm that
you have read this Agreement and fully understand its terms and contents.

 

(w)                                     No Broker.  You have given no
indication, representation or commitment of any nature to any broker, finder,
agent or other third party to the effect that any fees or commissions of any
nature are, or under any circumstances might be, payable by the Activision
Blizzard Group in connection with your employment under this Agreement.

 

(x)                                         All Terms Material.  Your failure to
comply with any of the terms of this Agreement shall constitute a material
breach of this Agreement.

 

12.                               Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all liabilities, costs
and claims, and all expenses actually and reasonably incurred by you in
connection therewith by reason of the fact that you are or were employed by the
Activision Blizzard Group, including, without limitation, all costs and expenses
actually and reasonably incurred by you in defense of litigation arising out of
your employment hereunder.

 

16

--------------------------------------------------------------------------------


 

13.                               Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

Activision Blizzard, Inc.

 

3100 Ocean Park Boulevard

 

Santa Monica, California 90405

 

Attention: Chief Corporate Officer

 

 

To You:

George Rose

 

9763 Suffolk Drive

 

Beverly Hills, CA 90210

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

Employer

 

 

Employee

 

 

 

 

 

 

ACTIVISION BLIZZARD, INC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Tippl

 

/s/ George Rose

 

Thomas Tippl

 

George Rose

 

Chief Corporate Officer

 

 

 

 

 

Date:

September 11, 2009

 

Date:

September 11, 2009

 

17

--------------------------------------------------------------------------------